HOLT, District Judge.
This is a motion to vacate an order staying proceedings upon a judgment for costs recovered against the bankrupt by a defendant whom the bankrupt sued for slander.
[1-3] A judgment on a debt which is not dischargeable should not be stayed pending bankruptcy proceedings. It has been held that a judgment to recover damages for slander is not dischargeable (National Surety Co. v. Medlock, 19 Am. Bankr. Rep. 654, 2 Ga. App. 665, 58 S. E. 1131; McDonald v. Brown, 10 Am. Bankr. Rep. 58, 23 R. I. 546, 51 Atl. 213, 58 L. R. A. 768, 91 Am. St. Rep. 659), and, in my opinion, a judgment for costs in such an action, recovered by a defendant against the plaintiff, partakes of the same character. A judgment in such an action, or in any action for a pure tort, either in favor of the plaintiff or the defendant, can be enforced by an execution against the person.
The stay enjoining the enforcement of the judgment against the bankrupt is vacated.